Citation Nr: 0100651	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Rafael E. Delgado Roman, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claims for service connection for the following 
conditions: (1) nervous disorder (recharacterized as an 
acquired psychiatric disorder); (2) prostatitis; (3) 
tuberculosis of the left kidney; (4) left eye disorder; and 
(5) back disorder. 

On February 7, 2000, the Board issued a decision that 
reopened the appellant's claim for service connection for an 
acquired psychiatric disorder, and remanded it for the RO's 
consideration on the merits.  The Board's decision also 
denied the appellant's four remaining claims to reopen.


REMAND

A.  New and Material Evidence Previously Submitted

As noted above, the Board issued a decision on February 7, 
2000, which reopened the appellant's previously denied claim 
of service connection for an acquired psychiatric disorder 
based on new and material evidence, and remanded the claim to 
the RO for further development and readjudication "on its 
merits." See Board decision, pg. 21, Para. 2.  In April 2000, 
June 2000, and September 2000, the RO issued supplemental 
statements of the case (SSOC) which again denied the 
appellant's claim for service connection for an acquired 
psychiatric disorder based on failure to submit new and 
material evidence. 

For purposes of this appeal, the issue of whether new and 
material evidence sufficient to reopen this claim was finally 
decided by the Board on February 7, 2000, and as such, the RO 
had no authority to further consider or adjudicate the claim 
on the basis of new and material evidence.  See 38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100 (2000).

While the delay necessitated by another remand is 
unfortunate, the U. S. Court of Appeals for Veterans Claims 
has held that the Board is responsible for entering the final 
decision on behalf of the Secretary in claims for entitlement 
to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as 
such, remand instructions to the RO in an appealed case are 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, full compliance with the Board's 
remand February 2000 must be accomplished by the RO before 
final appellate review by the Board.  Accordingly, the Board 
concludes that the RO must readjudicate the appellant's 
reopened claim of service connection for an acquired 
psychiatric disorder with full consideration given to all of 
the evidence of record.  

B.  Veterans Claims Assistance Act of 2000

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

C.  Need for Additional SSOC

Following the RO's final SSOC in this matter, dated in 
September 2000, the appellant submitted numerous statements 
and documents in support of his claim.  Since no waiver of 
consideration of this additional evidence by the RO has been 
received, it must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.  See 38 
C.F.R. § 20.1304(a)(c) (2000).

Accordingly, this case is REMANDED for the following:

1.  The veteran should again be asked to 
provide a list containing the names and 
addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for an acquired psychiatric 
disorder since his discharge from the 
service.  After securing the proper 
authorizations, the RO should attempt to 
obtain all of the records of treatment 
from all the sources listed by the 
appellant, which are not already on file.  
The Board is particularly interested in 
obtaining the complete records of Elias 
R. Jiminez Olivo, M.D., which form the 
basis for his opinion as stated in a 
letter dated Mary 26, 1998, and in the 
complete records from the Department of 
Health, Mental Health Center, which form 
the basis for the opinion from that 
organization dated April 8, 1998.  All 
information obtained should be made part 
of the file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For example, if 
appropriate, the RO may wish to seek a 
medical opinion regarding the etiology of 
the veteran's current acquired 
psychiatric disorder and its 
relationship, if any, to the veteran's 
active duty service.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

The RO must then adjudicate the 
appellant's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, with consideration 
given to all of the evidence of record.  
In this regard, the RO should proceed to 
evaluate the claim on the merits after 
ensuring that all duty-to-assist 
provisions have been fulfilled.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



